Citation Nr: 0938468	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-10 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include as secondary to service-connected back and right 
ankle disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from October 1999 to October 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

This case was previously before the Board in March 2009 at 
which time the Board remanded the case for further 
development.  The case has since been returned to the Board 
for further appellate action.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim for entitlement to 
service connection for psychiatric disability is decided.

In the March 2009 remand, the Board directed that the Veteran 
be afforded a VA examination to determine the nature and 
etiology of any currently present acquired psychiatric 
disorders.  

A review of the record shows that in April 2009 the Veteran 
was sent a letter notifying him that he was going to be 
scheduled for a VA examination and that he would be notified 
of the time and place to report for such examination.  In May 
2009 the Appeals Management Center (AMC) received 
notification that the Veteran failed to report for his May 
14, 2009, VA examination.  

In a statement received from the Veteran's representative in 
July 2009, the representative notes that VA has sent the 
Veteran correspondence to three separate variations of his 
address.  The Board notes that the address which appears to 
be on file with the VA medical center is the address which is 
listed on the Veteran's power of attorney document.  However, 
the address to which the April 2009 letter was sent from VA 
is different than that listed on the power of attorney 
document.  Additionally, given that VA correspondence has 
been sent to the Veteran at three separate variations of his 
address and as there is no notification of a scheduled 
examination letter of record in the Veteran's file, it can 
not be determined on the basis of the current record whether 
the Veteran received notification of his scheduled 
examination.     

The Board finds that VA should first confirm the Veteran's 
current address.  Then, as it is unclear as to whether the 
Veteran received notice of his scheduled examination the 
Veteran should be afforded another opportunity to report for 
a VA examination.

Accordingly, the case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.	The RO or the AMC should confirm the 
Veteran's current mailing address.  The 
Veteran should also be informed that it 
is ultimately his obligation to inform 
VA of any changes of address.

2.	Then, the Veteran should be afforded an 
examination by a psychiatrist or 
psychologist to determine the nature 
and etiology of any currently present 
acquired psychiatric disorders.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect 
to each currently present acquired 
psychiatric disorder as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to his active 
service or was caused or chronically 
worsened by his service-connected back 
and right ankle disabilities.

The rationale for all opinions 
expressed must be provided.

If the Veteran fails to appear for the 
examination, a copy of the letter 
notifying the Veteran of the date, 
place, and time of his examination 
should be included in the claims file.  
The Veteran should also be made aware 
that failure to report for this 
examination could have a detrimental 
effect on the adjudication of his 
claim.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim in 
light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




